Citation Nr: 0526787	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  04-02 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for chronic left 
(minor) acromioclavicular (AC) separation status post-Mumford 
procedure with early arthritic changes, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased rating for right knee 
disorder, currently evaluated as 10 percent disabling.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a chronic neck disability.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from July 1975 to June 1977 in 
the U.S. Army and from February 1978 to February 1984 in the 
U.S. Navy.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appellant testified at a Video Teleconference (VTC) 
Hearing in May 2005 before the undersigned Veterans Law 
Judge, who is designated by the Chairman of the Board to 
conduct hearings pursuant to 38 U.S.C.A. § 7102 (West 2002).  
A transcript of the hearing testimony is associated with the 
claim file.

The veteran also perfected an appeal of the issue of 
entitlement to an increased rating for a tender and painful 
scar, left forearm, currently evaluated as 10 percent 
disabling.  At the VTC, he related that he was satisfied with 
the current evaluation and withdrew his appeal of that issue.  
Thus, that issue is no longer before the Board and will not 
be a part of or discussed in this decision.  See 38 C.F.R. 
§ 20.204 (2004).

Subsequent to RO certification of the other issues on appeal 
to the Board, the veteran perfected a timely appeal of the 
PTSD issue.  Thus, the issue of entitlement to service 
connection for PTSD is addressed in the REMAND portion of the 
document below and is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  The veteran's left (minor) shoulder disability manifests 
with pain, limitation of motion (LOM), and a surgical scar 
tender on examination.  No ankylosis is manifested.

2.  LOM of the left arm to shoulder level has not been more 
nearly approximated.  Dislocation of the clavicle has not 
been more nearly approximated.

3.  The veteran's right knee disability manifests with pain 
and LOM.

4.  LOM on flexion to 30 degrees or less, or extension to 10 
degrees or more, has not been more nearly approximated.

5.  Neither recurrent subluxation, lateral instability, nor 
dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, has been more 
nearly approximated.

6.  A September 1995 rating decision denied entitlement to 
service connection for a chronic neck disability, and a 
September 1995 RO letter informed the veteran of the 
decision.  The claim file reflects no record of the letter 
having been returned as undelivered.

7.  There is no record of the veteran having submitted a 
timely appeal of the September 1995 rating decision, and it 
became final in accordance with applicable law and 
regulation.

8.  Evidence submitted since the September 1995 rating 
decision does relate to an unestablished fact necessary to 
substantiate the claim for entitlement to service connection 
for a chronic neck disability. and it raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 10 percent for 
chronic left (minor) AC separation status post-Mumford 
procedure with early arthritic changes have not been met.  
38 U.S.C.A. § 1151, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5203-5010 
(2004).

2.  The requirements for a separate evaluation of 10 percent, 
but no more, for surgical scar tender on examination, left 
shoulder, have been met.  38 U.S.C.A. § 1151, 5107(b); 
38 C.F.R. §§ 4.3, 4.7, 4.118, DC 7804 (2004).

3.  The requirements for a rating in excess of 10 percent for 
a right knee disorder have not been met.  38 U.S.C.A. § 1151, 
5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45,  4.59, 4.71a, 
Diagnostic Codes (DCs) 5099-5019, 5257, 5258, 5260,  5261 
(2004).

4.  The September 1995 rating decision is final.  New and 
material evidence sufficient to reopen a previously denied 
claim for service connection for a chronic neck disability 
has been received.  38 U.S.C.A. §§ 5103A(d)(2)(f), 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2004).

5.  A chronic neck disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1131, 1133, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

VCAA duty to notify

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

VA satisfied its duty to notify by means of an June 2003 
letter from the agency of original jurisdiction (AOJ) (RO) to 
the veteran that was issued prior to the initial RO decision.  
The letter informed the veteran of what evidence was required 
to substantiate his claims for increases and his application 
to reopen a claim, to include specific advice on what 
constituted new and material evidence to reopen a previously 
denied claim for service connection, and of his and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his/her 
possession to the AOJ.


VCAA duty to assist

The RO obtained the veteran's treatment records and arranged 
for an appropriate examination.  The veteran's representative 
asserted at the VTC that the examination was inadequate, but 
the Board rejects this assertion and finds that the August 
2003 examination was adequate for rating purposes.  It will 
be discussed in detail below.  Other than this assertion, 
neither the veteran nor his representative asserts that there 
is additional evidence to be obtained or that there is a 
request for assistance that was not acted on.  All records 
obtained or generated have been associated with the claim 
file.  Thus, the Board finds that the RO has complied with 
the duty to assist the veteran with the development of his 
claim, 38 C.F.R. § 3.159(c), and that he has received proper 
VA process.

Factual background, increased ratings

An August 1995 rating decision granted service connection for 
the left shoulder disability with a 10 percent evaluation, 
and a September 1995 rating decision granted service 
connection for the right knee disorder with a 10 percent 
evaluation.  The veteran submitted his application for 
increases in May 2003.  An August 2003 rating decision 
continued his 10 percent evaluations for each disability.

Left shoulder.

The August 2003 examination report reflects that the veteran 
related that he experienced constant pain in his left 
shoulder, which was aggravated by any activity that involved 
abduction or flexion of the left arm, or upon attempting to 
lift objects weighing more than 15 pounds.  He also related 
that a course of occupational therapy in 2000 and use of a 
brace when using the left arm did help his symptoms.  The 
veteran reported that he experienced flare-ups of pain during 
cold or damp weather which lasted one to two days.  During 
the flare-ups, he could not do any lifting or raise his arm 
above his head, and it was difficult dressing himself.  He 
estimated two flare-ups per week.  He was not on any 
medication, as he stopped taking analgesics because they 
aggravated his gastrointestinal symptomatology.  He denied 
any episodes of dislocation or subluxation, as well as heat, 
swelling, or redness.  He no longer worked at his trade of 
welder because he could no longer do the heavy lifting the 
job required.  His left shoulder residuals caused him to give 
up archery and he no longer did yard work.  Physical 
examination of the shoulder revealed a well-healed, slightly 
C-shaped, 1 x 5 cm surgical scar over the distal portion of 
the clavicle.  There was tenderness to palpation over the 
midpoint of the scar.  There was no adherence, skin texture 
was normal, and there was no ulceration or breakdown of the 
skin.  There was no underlying loss of tissue, no 
inflammation, edema, or keloid formation.  There was no 
disfigurement or limitation of function by the scar.  
Palpation revealed tenderness in the shoulder and subscromial 
area and over the biceps tendon.  No other apparent 
deformities were noted on inspection.  There was no edema, 
heat, or erythema.  Range of motion (ROM) on flexion was 0 to 
160 degrees, with pain ensuing at 118 degrees, and extension 
was normal without pain.  Abduction was 0 to 110 degrees, 
with pain ensuing at 100 degrees.  The veteran exhibited pain 
on adduction upon return to 0 degrees.  Internal rotation was 
0 to 45 degrees, with pain at the end, and internal rotation 
was 0 to 90 degrees, with pain at the end.  Repetitive motion 
testing did not produce any additional pain, restriction of 
ROM, or fatigability.  The examiner rendered a diagnosis of 
status post-fracture and resection of the distal clavicle 
with residual chronic pain and restriction of ROM.  X-rays 
showed evidence of surgical resection of the distal clavicle 
with minor calcification of the soft tissues in the shoulder.

Applicable law and regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board considers the applicability of a higher rating for 
the entire period in which the appeal has been pending.  Id; 
Powell v. West, 13 Vet. App. 31, 35 (1999).

Analysis

At the VTC, the veteran asserted that he always told his 
providers that he had painful motion from the beginning of 
movement through the end, but they never documented it.  He 
also asserted that no repetitive or weakness tests were ever 
done, and he asserted that another examination which complied 
with DeLuca was requested.  The Board finds that this 
assertion is not supported by the record.  The examination 
report reflects that the examiner noted where the veteran's 
pain started and also assessed whether there was restriction 
of ROM or fatigability.

The veteran is rated for arthritis on the basis of painful 
motion of the clavicle.  See DCs 5010, 5203.  The Board finds 
that his left shoulder disability more nearly approximates a 
10 percent evaluation.  38 C.F.R. §§ 4.3, 4.7.  The veteran's 
service medical records reflect that he is right handed.  
Thus, the left shoulder is his minor joint.

DC 5010 provides that traumatic arthritis is rated on the 
basis of degenerative arthritis under DC 5003, which provides 
that degenerative arthritis established by x-ray is rated on 
the basis of LOM under the appropriate DCs for the joint 
involved.  Further, if the LOM of the joint involved is 
noncompensable, a rating of 10 percent is applicable.  Id.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  Id., 
Note (1); with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, 10 percent.  
Id., Note (2).  The shoulder is a major joint.  38 C.F.R. 
§ 4.45(f).

Shoulder symptomatology which restricts ROM to shoulder level 
warrants an evaluation of 20 percent for the major or minor 
joint.  LOM to midway between the side and shoulder level 
warrants an evaluation of 30 percent for the major joint and 
20 percent for the minor joint.  LOM to 25 degrees from the 
side warrants an evaluation of 40 percent for the major joint 
and 30 percent for the minor joint.  DC 5201.

The examination report reflects that, while the veteran's 
left shoulder manifested LOM in all ranges except internal 
rotation, see 38 C.F.R. § 4.71, Plate I, his LOM did not 
manifest at an extent which would more nearly approximate an 
evaluation in excess of 10 percent.  Further, the report 
reflects that the veteran did exhibit pain on motion, but 
that he was able to flex to within 20 degrees of normal.  His 
loss of ROM on abduction due to pain was more pronounced at 
118 degrees, with pain at 100 degrees.  Nonetheless, these 
values still more nearly approximate a noncompensable 
evaluation if rated solely on the basis of LOM.  See DC 5201.  
The Board finds that a higher evaluation has not been more 
nearly approximated, as the examination did not reveal any 
dislocation of the clavicle, nonunion, or loose movement.  
Thus, the Board finds that his left shoulder disability more 
nearly approximates a 10 percent evaluation, and that 10 
percent adequately compensates him for his functional loss 
due to pain.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59.

The examination report reflects that the examination revealed 
the veteran's AC joint surgical scar to be tender on 
examination.  The veteran is entitled to have all 
symptomatology of his disability evaluated, so long as a 
symptom is not evaluated twice.  38 C.F.R. § 4.20; Esteban v. 
Brown, 6 Vet. App. 259 (1994).  The veteran's current scar 
evaluation is for his left forearm, which is not related to 
his left AC joint injury or surgery.

A superficial scar which is painful on examination warrants 
an evaluation of 10 percent.  38 C.F.R. § 4.118, DC 7804.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Id., Note (2).  A deep scar is one which is 
associated with underlying soft tissue damage.  DC 7801, Note 
(2).  The veteran's AC joint surgical scar residual does not 
warrant an evaluation higher than 10 percent, as the evidence 
does not show it to be deep, to cause LOM of his left 
shoulder, or to exceed 77 square cm in area.  38 C.F.R. 
§ 4.7.

Right knee.

The veteran reported that he experienced constant dull pain 
similar to a toothache, and that his pain was increased by 
extended walking.  He estimated that he could walk one to two 
blocks before right knee pain caused him to stop and rest.  
He also related that his knee occasionally gave out on him 
when walking or with twisting motions.  He denied stiffness, 
swelling, heat, redness, or fatigability, and stated that he 
had flare-ups in colder damp weather, which limited his 
walking to one-half block before having to rest.  He 
estimated that the flare-ups lasted one to two days, and they 
occurred three times a month.  He denied use of any assistive 
devices, and he related that his right knee disorder also 
contributed to his inability to work as a welder.  Physical 
examination of the right knee revealed no edema or erythema.  
No heat was apparent on palpation, and there was no joint 
effusion or laxity.  Lachman's was negative, and there was no 
pain to valrus or valgus stress.  ROM on flexion was 0 to 130 
degrees, with pain at 110 degrees.  Extension was to 0 
degrees without pain.  A palpable clunk was palpated under 
the patella during flexion to extension.  Repetitive motion 
testing did not produce any additional pain, restriction of 
ROM, or fatigability.  The diagnosis was status post-injury 
of the right knee with residual pain and restricted ROM.  X-
rays showed no degenerative joint disease.

Applicable law and regulation

The legal standard for evaluating disabilities is set forth 
above and is incorporated here by reference.

Analysis

The veteran is rated analogously for bursitis.  See 38 C.F.R. 
§ 4.20.  LOM of the leg on flexion to 45 degrees warrants an 
evaluation of 10 percent, and to 30 degrees, 20 percent.  DC 
5260.  LOM on extension to 10 degrees warrants an evaluation 
of 10 percent, and to 15 degrees, 20 percent.  DC 5261.  
Separate ratings are allowable for LOM on flexion and 
extension if to a compensable degree, VA O.G.C. Prec. Op. No. 
9-2004 (September 17, 2004), as well as for knee 
symptomatology which is rated on a basis other than LOM.  See 
VA O.G.C. Prec. Ops. No. 9-98 (August 14, 1998); 23-97 (July 
1, 1997).

Slight recurrent subluxation or lateral instability of the 
knee warrants an evaluation of 10 percent, moderate 
subluxation or lateral instability, 20 percent, and severe 
recurrent subluxation or lateral instability, 30 percent.  DC 
5257.  Cartilage, semilunar, dislocated, with frequent 
episodes of locking, pain, and effusion into the joint, 
warrants an evaluation of  20 percent.  DC 5258.

The examination report reflects that the findings of the 
physical examination showed the veteran's right knee to 
manifest LOM on flexion and extension at noncompensable 
levels.  Thus, he is rated on the basis of his functional 
loss due to pain.  The Board finds that his right knee 
disability more nearly approximates a 10 percent evaluation, 
38 C.F.R. §§ 4.3, 4.7, and that 10 percent adequately 
compensates him for his functional loss due to pain.  
38 C.F.R. § 4.40, 4.59, DC 5003.  The examination report 
reflects that the examiner noted that repetitive tests did 
not reveal additional pain or fatigability.  The Board finds 
that a higher rating is not warranted, as the right knee has 
not manifested LOM symptomatology at a compensable degree.  
Further, neither has the right knee manifested subluxation, 
lateral instability, or cartilage symptomatology.  The report 
does not indicate that the palpable clunk under the patella 
restricted ROM or caused swelling or effusion.

The Board finds no basis for a referral of the veteran's case 
to the Under Secretary for Benefits, or the Director, 
Compensation and Pension Service, for extra-schedular 
consideration, as the evidence does not show the veteran's AC 
joint or right knee disability pictures to be so unusual or 
exceptional so as to merit a referral.  See 38 C.F.R. 
§ 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  His 
functional loss is what is reasonably expected of such 
disabilities, and the Board does not find that the rating 
schedule is rendered impractical in his case.

Factual background
New and material evidence

In September 1995, the veteran applied for entitlement to 
service connection for a chronic neck disability.  The 
veteran's service medical records reflect no entries for 
complaints, findings, or treatment for any neck pathology.  
An August 1976 entry reflects that he was struck on the jaw, 
but he was referred to the dental clinic for treatment.  A 
December 1979 Report Of Medical Examination For Reenlistment, 
and the February 1984 Report Of Medical Examination For 
Release From Active Duty reflect that the veteran's spine was 
assessed as normal.  The claim file reflected no evidence of 
treatment for a neck disorder within one year of release from 
active duty or in the years immediately after the veteran's 
release from active duty.  In fact, the then evidence of 
record reflected no diagnosis of a neck disorder.  A 
September 1995 rating decision denied the claim.  A September 
1995 RO letter informed him of the decision, and the claim 
file reflects no evidence of that letter having been returned 
as undelivered.  Further, the claim file reflects no evidence 
of the veteran having submitted a timely appeal of the 
September 1995 rating decision.  It became final in 
accordance with applicable law and regulation.
The veteran submitted his current application to reopen the 
claim in May 2003.  The evidence submitted since the 1995 
rating decision includes an October 1997 MRI examination 
report, which reflects that a MRI of the cervical spine 
showed loss of normal cervical lordotic curve and a disc 
protrusion at C3-C4 with overlying osteophyte, a small disc 
bulge at C5-C6, and a posteolateral disc herniation at C6-C7.  
The report contains no opinion as to etiology.  VA treatment 
records for the period July 2002 to June 2003 make general 
references to arthritis but not specifically to a diagnosis 
of a neck disorder.  At the VTC, the veteran requested 60 
days to submit additional evidence, the undersigned granted 
it, and the veteran submitted the referenced evidence within 
that time frame under a waive of initial RO review and 
consideration of it.  See Disabled American Veterans, et al 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  A June 2005 report of a VA provider at the Medical 
Center in Augusta, Georgia, reflects that the veteran is 
enrolled at the Primary Care Clinic there, and "it is as 
likely as not that his duties during service led to his 
cervical injury."

Applicable law and regulation

Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 
3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
"New" evidence means more than evidence that has not 
previously been included in the claims folder.  38 C.F.R. § 
3.156.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996), 
wherein the Court held that the question of what constitutes 
new and material evidence requires referral only to the most 
recent final disallowance of a claim.  The evidence, even if 
new, must be material, in that it is evidence not previously 
of record that relates to an unestablished fact necessary to 
establish the claim, and which by itself or in connection 
with evidence previously assembled raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).    Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 
2003).  Moreover, if it is determined that new and material 
evidence has been submitted, the claim must be reopened and 
considered on the merits.  See generally Elkins v. West, 12 
Vet. App. 209 (1999).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Id; Justus v. 
Principi, 3 Vet. App. 510 (1992).  The benefit-of-the-doubt 
rule is not applicable to claims to reopen a prior final 
decision.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993) 
(Citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990)).

Analysis

The evidence submitted since the 1995 rating decision is the 
MRI examination report and the June 2005 opinion of the VA 
provider at the Augusta VAMC.  In light of the fact that the 
credibility of new evidence is presumed, the VA provider's 
report is not tested for weight or an adequate factual basis, 
etc., at this juncture.  Thus, the Board finds that the 
medical opinion reflected in the June 2005 report constitutes 
new and material evidence to reopen the veteran's previously 
denied claim for entitlement to service connection for a 
chronic neck disorder.

Factual Background, service connection

All of the evidence of record is set forth above and is 
incorporated here by reference.

Applicable law and regulation

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  See 38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the appellant's service, or by evidence that 
a presumptive period applied.  See 38 C.F.R. § 3.303.  
Certain chronic diseases may be presumed to be service 
connected if they manifest to a degree of 10 percent or more 
within one year of discharge from service.  Arthritis is one 
of the diseases listed as eligible for presumptive service 
connection.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Analysis

The veteran's assertions notwithstanding, there is no 
evidence of a neck injury in active service.  The service 
medical records are silent as to any complaint or treatment 
for neck pathology.  Further, the claim file reflects no 
evidence of any post-service treatment within one year of his 
release from active duty or in the years immediately after 
his active service.  Thus, even assuming evidence of in-
service pathology, the evidence does not show continuity of 
symptomatology.  In light of the fact that the veteran's 
previously denied claim is now reopened, the credibility of 
the VA provider's opinion in the June 2005 report is no 
longer presumed.

The Board must assess the credibility and probative value of 
evidence, to include medical evidence.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  While the Board is not free to 
ignore the opinion of a physician, it is free to discount the 
credibility of that physician's statement.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 
2 Vet. App. 97, 101 (1992).  Generally, restating a patient's 
oral history is not a valid medical opinion of etiology.  
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Nonetheless, 
the Board cannot reject a medical opinion solely on the 
rationale that it was based on history given by the claimant 
without first testing the credibility of the history on 
which it was based, especially in cases where records are 
lost.  Kowalski v. Nicholson, __ Vet. App. ___, NO. 02-1284, 
slip opinion at 10 (June 8, 2005).

The Board finds no factual basis whatsoever in the claim file 
for the June 2005 report.  The provider does not reference 
any particular treatment records or even a personal 
examination of the veteran.  Thus, the Board is constrained 
to find the report does no more than provide a conclusory 
statement without any factual support.  Moreover, in the 
absence of any reference whatsoever to an objective factual 
basis for the opinion, the Board does not deem a remand for 
an addendum or clarification as indicated, especially in 
light of the absence of any treatment records.  The Board 
must conclude the provider based his opinion solely on what 
the veteran told him.  Thus, the Board finds that the 
evidence preponderates against the claim.  38 C.F.R. § 3.303, 
3.307(a), 3.309(a).


ORDER

Entitlement to an increased rating for chronic left (minor) 
AC separation status post-Mumford procedure with early 
arthritic changes is denied.

Entitlement to an increased rating for right knee disorder is 
denied.

Entitlement to a separate evaluation not to exceed 10 percent 
for AC joint surgical scar residual is granted, subject to 
the law and regulations governing the award of monetary 
benefits.

New and material evidence sufficient to reopen a previously 
denied claim for service connection for a chronic neck 
disorder has been received, and the appeal is granted to that 
extent.  

Entitlement to service connection for a chronic neck disorder 
is denied.



REMAND

The veteran's substantive appeal of his PTSD claim reflects 
that he requested a Board hearing in the form of a VTC.

Accordingly, the case is REMANDED for the following:

The RO shall schedule a VTC as requested 
before a Veterans Law Judge at the 
earliest available opportunity, in 
accordance with applicable procedures, 
and notify the veteran of the date and 
time thereof.  If he wishes to withdraw 
the request for the hearing, that should 
be done by written document submitted to 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


